On consideration of the Petition for Extraordinary Relief filed in the above-entitled action, it appearing that the conviction and sentence giving rise to petitioner’s present confinement became final prior to June 2, 1969, it is, by the Court, this 10th day of June 1970,
ORDERED:
That said Petition be, and the same is, hereby denied. Mercer v Dillon, 19 USCMA 264, 41 CMR 264 (1970).
(J. FERGUSON would grant the Petition for the reasons set forth in his dissenting opinion in Mercer v Dillon, supra.)